Exhibit 10.6

 

HANGER, INC.

Restricted Stock Unit Agreement for Employees

 

THIS AGREEMENT (this “Agreement”) is made by and between HANGER, INC., a
Delaware corporation (the “Company”), and the employee (“Employee”) identified
on the Company’s online electronic list of persons to whom a grant of restricted
stock units has been made by the Company.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to award to the Employee restricted stock units
relating to the Company’s common stock, par value $.01 per share (the “Common
Stock”), under the Company’s 2016 Omnibus Incentive Plan (the “Plan”) in
consideration for the Employee’s service to the Company and its Affiliates.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, do agree as
follows:

 

1.                                     Award of Restricted Stock Units.  Subject
to the terms and conditions of this Agreement and the Plan, the Employee is
granted restricted stock units relating to the number of shares of Common Stock
as set forth on the Company’s online electronic list as being granted to the
Employee (hereinafter such units are referred to as the “Restricted Stock
Units”) as of the date shown on the Company’s online electronic list as being
the date of grant to the Employee (the “Grant Date”).

 

2.                                     Restricted Stock Units Non-Assignable and
Non-Transferable.  Each Restricted Stock Unit and all rights under this
Agreement shall be non-assignable and non-transferable other than by will or the
laws of descent and distribution in accordance with the Plan and may not be
sold, pledged, hypothecated, assigned or transferred, except only as to such
shares of Common Stock, if any, which have been issued in settlement of the
Restricted Stock Units upon vesting pursuant to the terms of the Plan and this
Agreement.  The foregoing prohibition against transfer or assignment, together
with the obligation to forfeit the Restricted Stock Units upon (i) termination
of service with the Company and/or its Affiliates as set forth in Section 3 of
this Agreement and/or (ii) a breach by Employee of the confidentiality
provisions as set forth in Section 9 of this Agreement, are herein collectively
referred to as the “Forfeiture Restrictions.”  The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of the Restricted Stock
Units.

 

3.                                      Termination of Employment.  In the event
the Employee, while employed with the Company or its Affiliates, becomes totally
and permanently disabled (within the meaning of Code Section 409A) or dies, each
of the then unvested Restricted Stock Units will immediately vest in full as of
the date of such total and permanent disability or death.  In the event of
termination of the employment of the Employee with the Company or its Affiliates
for Cause (as defined in the Plan) or in the event of the termination of
employment by the Employee, any then unvested Restricted Stock Units shall be
forfeited and cancelled as of the date of such termination of employment.  In
the event of the termination of the employment of the Employee with the

 

--------------------------------------------------------------------------------


 

Company or its subsidiaries other than by reason of total and permanent
disability or death, termination for Cause, or termination of employment by the
Employee, any then unvested Restricted Stock Units shall be forfeited and
cancelled as of the date that is ninety (90) days after the date of such
termination of employment unless such unvested Restricted Stock Units vest on or
before that date which is ninety (90) days after such termination of employment.

 

4.                                      Vesting of Restricted Stock.  Subject to
Section 3, the Restricted Stock Units are subject to vesting at the rate of
twenty-five percent (25%) of the total number of Restricted Stock Units subject
to this Agreement on each of the first four anniversaries of the Grant Date,
provided that the Employee has been continuously employed by the Company and/or
its Affiliates from the Grant Date through each such anniversary of the Grant
Date.

 

5.                                      Issuance of Shares.  As soon as
practicable (but not more than thirty (30) days) after Restricted Stock Units
vest under this Agreement (subject to any six-month delay to the extent required
to comply with the provisions of Code Section 409A applicable to specified
employees), the Company shall issue a number of shares of Common Stock to the
Employee equal to the number of Restricted Stock Units that have vested.  The
Company shall issue a certificate or certificates evidencing such shares of
Common Stock in the name of the Employee or shall make an appropriate book
entry.

 

6.                                     Limitation of Rights.

 

(a)  No Right to Continue as an Employee.  Neither the Plan nor the grant of the
Restricted Stock Units shall constitute or be evidence of any agreement or
understanding, express or implied, that the Employee has a right to continue as
an employee of the Company or any of its subsidiaries for any period of time, or
at any particular rate of compensation.

 

(b)  No Stockholder’s Rights as to Restricted Stock Units.  The Employee shall
have no rights as a stockholder with respect to the shares of Common Stock
subject to Restricted Stock Units granted hereunder until the date such shares
are issued to the Employee, and no adjustment will be made for any dividends or
other rights for which the record date is prior to the date of the vesting of
the Restricted Stock Units.  After Restricted Stock Units have vested, the
Employee will be entitled to receive shares of Common Stock subject to the
Restricted Stock Units that have vested and shall be entitled to receive a
payment equal to any dividends or other rights for which the record date is on
or after the vesting of the Restricted Stock Units.

 

(c)  Restrictions on Sales of Shares.  By accepting the grant of the Restricted
Stock Units, the Employee agrees not to sell any shares of Common Stock acquired
in connection with the Restricted Stock Units other than as set forth in the
Plan and at a time when applicable laws, Company policies or an agreement
between the Company and its underwriters do not prohibit a sale.

 

7.                                     Taxes.  The Employee (and not the Company
or any Affiliate) shall be responsible for the Employee’s federal, state, local
or foreign tax liability and any of the Employee’s other tax consequences that
may arise as a result of the transactions contemplated by this Agreement.  The
Employee shall rely solely on the determinations of the Employee’s own tax
advisors or the Employee’s own determinations, and not on any statements or
representations by the Company or

 

--------------------------------------------------------------------------------


 

any of its agents, with regard to all such tax matters.  To the extent that the
receipt, vesting or settlement of the Restricted Stock Units, or other event,
results in income to the Employee for federal, state or local income tax
purposes, the Employee shall deliver to the Company or its Affiliate at the time
the Company or its Affiliate is obligated to withhold taxes in connection with
such receipt, vesting, settlement or other event, as the case may be, such
amount as the Company or its Affiliate requires to meet its withholding
obligation under applicable tax laws or regulations, and if the Employee fails
to do so, the Company shall not be obligated to deliver any shares of Common
Stock to the Employee and shall have the right and authority to deduct or
withhold from other compensation payable to the Employee an amount sufficient to
satisfy its withholding obligations.

 

8.                                     Incorporation by Reference.  The terms of
the Plan to the extent not stated herein are expressly incorporated herein by
reference and in the event of any conflict between this Agreement and the Plan,
the terms of the Plan shall govern, control and supersede over the provisions of
this Agreement.  Capitalized terms used in this Agreement and not defined shall
have the meanings given in the Plan.

 

9.                                     Confidentiality.  The Employee
acknowledges that the information, observations, data and trade secrets
(collectively, “Confidential Information”) obtained or created by him or her
during the course of his or her employment with the Company or its Affiliates
concerning the business or affairs of the Company or any of its Subsidiaries or
Affiliates are the property of the Company.  For purposes of this Agreement,
“trade secret” means any method, program or compilation of information which is
used in the business of the Company or any of its Subsidiaries or Affiliates,
including but not limited to:  (a) techniques, plans and materials used by the
Company or any of its Subsidiaries or Affiliates, (b) marketing methods and
strategies employed by the Company or any of its Subsidiaries or Affiliates, and
(c) all lists of past, present or prospective patients, customers, suppliers and
referral sources of the Company or any of its Subsidiaries or Affiliates.  The
Employee agrees that he or she will not disclose to any unauthorized person or
entity nor use for his or her own account any of such Confidential Information
without the prior written consent of the Chairman or President of the Company,
unless and to the extent that the aforementioned matters become generally known
to and available for use by the public other than as a result of the Employee’s
acts or omissions to act or become known to the Employee lawfully outside the
scope of his or her employment with the Company or its Affiliates.  The Employee
agrees to deliver to the Company at the termination of his or her employment, or
at any other time the Company may request, all memoranda, notes, plans, records,
reports and other documents (and copies thereof) relating to the business of the
Company or any of its Subsidiaries or Affiliates which the Employee may then
possess or have under his or her control.

 

All of the terms and conditions of this Agreement are hereby confirmed,
ratified, approved and accepted by the Company and by the Employee, who has
accepted this Agreement and its terms pursuant to Employee’s electronic
submission of Employee’s confirmation of this Agreement in accordance with the
instructions contained on the online website maintained for the benefit of the
Company for grants of restricted stock units by the Company.

 

--------------------------------------------------------------------------------